SCHOOL DISTRICTS: INSURANCE: RETIRED EMPLOYEES: School district is not
required to make available same level of insurance coverage to retired employees 65 years of age
and older as that provided to active employees. Minn. Stat.§ 471.61, subd. 2b.

                                                                                             16lb-7
                                                                                 (Cr. ref. 59a-25),
                                                                                           125a-28,
                                                                                             469a-7
                                       December I 5, 1 998

Patricia A. Maloney
AmyE. Mace
Ratwik, Roszak & Maloney, P.A.
300 Peavey Building
730 Second Avenue South
Minneapolis. MN 55402

Dear Ms. Maloney and Ms. Mace:

       In your letter to Attorney General Hubert H. Humphrey III. you submit substantially the
following:

                                             FACTS

        Independent School District No. 622. North St. Paul-Maplewood provides group hospital.
medical and dental insurance coverage to its employees. The school district also allows former
employees and their dependents to continue to participate in the same hospital. medical and
dental insurance group that the employee participated in immediately before retirement.

        You then ask substantially the following:

                                           QUESTION

        Is the school district required by Minn. Stat. s 471.6 I. subd. 2b to make available to an
eligible employee who is 65 years or age or older the same level of coverage that the employee
received prior to retirement"?

                                            OPINION
        We answer your question in the negatiw. \!inn. Stat.� .+71.61. subd. 2b provides in part:

        ,\ unit of Inca! go\'crnmcnt must allow a former employee and the employee·s
        dependents to rnntinuc lo ranicipate indctinitdy in the employer-sponsored
Patricia A. Maloney
Amy E.Mace
Page2



       hospital. medical. and dental insurance group that the employee participated in
       immediately before retirement under the following conditions:
                   *
          ( a) * *

          (b)sUntil the former employee reaches age 65, the former employee ands
          dependents must be pooled in the same group as active employees for purposes ofs
          establishing premiums and coverage for hospital. medical and dental insurance.s

(Emphasis added.) We note that the statute does not by its terms entitle retired employees to
retain any particular level of coverage. Rather it entitles them to continue to participate in the
group in which they previoasly participated. How.ever in that respect. tht:se provisions are not a
model of clarity. The initial clause indicates generally that the retired employee may participate
in the same employee sponsored insurance "group·• indefinitely, while the second requires
inclusion in the same ·'group .. as active employees for premium and coverage purposes only until
age 65.
          Resolution of this seeming contradiction. pursuant to established rules of statutory
construction. leads to the conclusion that. while retired employees may participate indefinitely in
an employer-sponsored group pian. the premium and level of coverage provided to retired
employees 65 years of age and over may differ from that provided to then-active employees.
          Minn. Stat. � 645.17(2) provides that the legislature intends the entire law to be effective
and certain. As noted by the Court in State v. Pem·. 524 N.\V.2d 21 (Minn. App. 1994), "'a
construction which would �iw no effect to fa] ran of the statute. is to be avoided."" Id. at 23.
          Minn. Stat. � 645.26. subd. I provides that ··when a general provision in a la.w is in
conflict with a special provision of the same or another law. the two shall be construed. if
possible. so that effect mav he gi,·cn to both:· !!'that cannot be done then the special provision
will prevail.
Patricia A. Maloney
Amy E. Mac e
Page3




       In this situation subparagraph (b) plainly is more specific and limiting than the initial
clause of the subdivision. Furthermore. if subdivision 2b were interpreted to require that the
same coverage be made avail.:.ble to retired employees before and after age 65, no effect would
be given to that part of subparagraph (b) which limits the mandatory inclusion with the active
employee group to retired employees under 65 years of age. To have meaning subparagraph (b)
must be interpreted to imply that premium and coverage levels for employees 65 years of age and
older may differ from those for active employees and younger retirees.
       Thus it is our opinion that local government emp.loyers including District 622 are not_
required to make available to retired employees 65 years of age or older the same coverage as
that provided at tile time of retirement. or that available to currently active employees.


                                                  Very truly yours.

                                                  HUBERT H. HUMPHREY Ill
                                                  Attorney General



                                                  KENNETH E. RASCHKE. JR.
                                                  Assistant Attorney General